Citation Nr: 0738893	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-36 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestos-related pleural plaques.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for asbestos-related pleural plaques and assigned a 
noncompensable rating.  The veteran perfected a timely appeal 
with respect to that rating.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO in September 2007.  A 
copy of the hearing transcript has been associated with the 
file.  

A review of the record reflects that the veteran also 
perfected an appeal for service connection for a right eye 
disorder.  Service connection for that disorder was granted 
by rating decision dated October 2006, and a noncompensable 
evaluation was assigned.  No appeal has been filed with 
respect to that evaluation, and the issue is not currently 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the evidence indicates that the pulmonary 
function testing conducted at the veteran's most recent VA 
examination did not measure Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)), 
a value that may be considered for VA compensation purposes 
under Diagnostic Code 6833.  Upon remand, the veteran should 
be scheduled for another VA examination to measure both FVC 
and DCLO (SB) values.  The examiner should also specify what 
findings are related to the service-connected asbestosis as 
opposed to any other pulmonary disability present.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
asbestos-related pleural plaques.  The 
claims file should be provided to and 
reviewed by the examiner, and the examiner 
should indicate that the file was 
reviewed.   Pulmonary function tests, 
including Forced Vital Capacity (FVC) and 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the single Breath Method (DLCO 
(SB)) should be performed.  The examiner 
is requested to reconcile any findings 
with the private medical records and March 
2005 VA examination report.  

For any pulmonary function testing 
deficiency found, the examiner should 
specify whether or not it is due to the 
service-connected asbestos-related pleural 
plaques.  The rationale for any opinion 
should be explained in detail.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



